On the 14th day of December, 1921, plaintiff in error was sentenced to pay a fine of $50 and serve 30 days in the county jail for the unlawful possession of whisky. Plaintiff in error was given 60 days in which to prepare and serve a case-made, and 90 days in which to file his appeal in this court. The appeal was filed in this court on March 8, 1922. The Attorney General, on November 15, 1923, filed a motion to dismiss the appeal for the reason that no notice of appeal was served on the court clerk and county attorney of Caddo county, as required by law. While the case-made does not contain a notice of appeal, other files in the clerk's office show that the notice was served on the proper officers on March 6th and filed in this court on March 8, 1922.
The motion to dismiss is therefore overruled. *Page 269